EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Jason G. Glanzer (Reg. No. 77,196) on 07/07/2022.
The application has been amended as follows: 
In claim 1, line 28, a period “.” has been changed to -- ; --;
Claim 10 has been rewritten as follow:
10. (CURRENTLY AMENDED) A method comprising: receiving antenna attribute data from a plurality of antennas of a communication system, wherein the plurality of antennas is disposed on at least two platforms of a network, wherein the two or more platforms are physically separate and independently mobile to each other; determining a compatibility of at least one of the plurality of antennas are configured for relay communication processing and at least one of diversity signal processing or adaptive antenna processing, wherein the antenna attribute data includes a distance between the at least one antenna and another antenna on a different platform; and instructing a controller to configure the communication system for relay communication processing or at least one of diversity signal processing or adaptive antenna processing based on the compatibility.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON NGUYEN VO whose telephone number is (571) 272-3018. The examiner can normally be reached on Monday to Friday from 9:00 to 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye, can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DON N VO/Primary Examiner, Art Unit 2636